Citation Nr: 0629805	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  01-04 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased schedular rating for 
residuals of nasal bone fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable schedular rating for 
residuals of left maxilla fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1958.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2001 
rating decision of the Regional Office (RO) in Pittsburgh, 
Pennsylvania that granted a 10 percent evaluation for nasal 
bone fracture residuals, but denied a compensable evaluation 
for residuals of a fracture of the left maxilla.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

This case was previously before the Board in October 2001 and 
November 2003, and both times was remanded for further 
development.


FINDINGS OF FACT

1.  The veteran currently receives the highest schedular 
rating allowed for his diagnosed deviated nasal septum 
disability.

2.  The record contains no competent medical evidence that 
the veteran suffers moderate displacement of the maxilla.


CONCLUSION OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for residuals of a nasal bone fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.97, Diagnostic Code 6502 (2006).

2.  The criteria for a compensable schedular evaluation for 
residuals of a left maxilla fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.150, Diagnostic Code 9916 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, although adequate notice was not provided to 
the veteran prior to the RO's initial March 2001 
adjudication, VA satisfied its duty to notify by means of a 
March 2004 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit any relevant evidence 
and/or information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for an increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
examinations, VA medical treatment records, private post-
service medical treatment records, and statements by the 
veteran and his representative.  The Board finds that the 
evidence of record is sufficient to make a decision on the 
present claims, and therefore no new VA examination is 
required.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II.  Increased Schedular Ratings

The veteran argues that he is entitled to a rating in excess 
of 10 percent for residuals of his nasal bone fracture, and a 
rating in excess of 0 percent for residuals of his left 
maxilla fracture.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Nasal Bone Fracture Residuals

The veteran's nasal bone fracture residuals are currently 
rated under Diagnostic Code 6502.

Under Diagnostic Code 6502, traumatic deviation of the septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side is rated 10 percent 
disabling.  38 C.F.R. § 4.97, Diagnostic Code 6502.  There is 
no higher rating than 10 percent permitted under Diagnostic 
Code 6502.

In the instant case, the veteran's nasal bone fracture 
residuals were diagnosed, both on June 2003 VA examination 
and by the veteran's private physician in January 2001 and 
September 2002, as a deviated nasal septum due to a traumatic 
injury, which causes the veteran difficulty in breathing.  On 
VA examination, the left nasal passage was noted to have been 
narrowed to 20 percent of its normal size, and the right 
passage was noted to have been narrowed to less than half of 
its normal size.  There is no other diagnosed residual of the 
veteran's nasal bone fracture.

The veteran currently receives the highest schedular rating 
allowed for his diagnosed deviated nasal septum disability.  
Therefore, a higher schedular rating is not warranted.

B.  Left Maxilla Fracture Residuals

The veteran's left maxilla fracture residuals are rated under 
Diagnostic Code 9916.

Under Diagnostic Code 9916, malunion or nonunion of the 
maxilla is rated 0 percent disabling for slight displacement; 
10 percent disabling for moderate displacement; and 30 
percent disabling for severe displacement.  38 C.F.R. 
§ 4.150, Diagnostic Code 9916.

The veteran was afforded a VA medical examination in January 
2001, and an addendum to that examination was rendered in 
June 2003.  In the 2003 addendum, the examiner stated that 
there was no evidence in the record of any report by the 
patient of residual problems or treatment for the fracture of 
the left maxilla, no evidence whatsoever of malunion or 
nonunion, and no evidence of displacement that could be 
considered severe, moderate, or even slight.

In short, the record contains no competent medical evidence 
that the veteran suffers moderate displacement of the 
maxilla.  Therefore, the veteran's left maxilla fracture 
residuals do not warrant a schedular disability rating in 
excess of 0 percent.

III.  Extra-Schedular Considerations

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
nasal bone fracture residuals or left maxilla fracture 
residuals so as to warrant assignment of an increased rating 
on an extra-schedular basis.  There is no showing that either 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board finds that 
the criteria for submission of assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to an increased schedular evaluation for 
residuals of nasal bone fracture, currently evaluated as 10 
percent disabling, is denied.

2.  Entitlement to a compensable schedular evaluation for 
residuals of left maxilla fracture is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


